
	
		I
		111th CONGRESS
		1st Session
		H. R. 1109
		IN THE HOUSE OF REPRESENTATIVES
		
			February 23, 2009
			Mr. Rahall (for
			 himself, Mr. Mollohan, and
			 Mrs. Capito) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources, and in addition to the Committee on
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To designate as wilderness additional National Forest
		  System lands in the Monongahela National Forest in the State of West Virginia,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Wild Monongahela Act: A National
			 Legacy for West Virginia’s Special Places.
		2.Designation of
			 wilderness, Monongahela National Forest, West Virginia
			(a)DesignationIn furtherance of the purposes of the
			 Wilderness Act (16 U.S.C. 1131 et seq.), the following Federal lands within the
			 Monongahela National Forest in the State of West Virginia are designated as
			 wilderness and as either a new component of the National Wilderness
			 Preservation System or as an addition to an existing component of the National
			 Wilderness Preservation System:
				(1)Certain Federal land comprising
			 approximately 5,144 acres, as generally depicted on the map entitled Big
			 Draft Proposed Wilderness and dated March 11, 2008, which shall be
			 known as the Big Draft Wilderness.
				(2)Certain Federal land comprising
			 approximately 11,951 acres, as generally depicted on the map entitled
			 Cranberry Expansion Proposed Wilderness and dated March 11,
			 2008, which shall be added to and administered as part of the Cranberry
			 Wilderness designated by section 1(1) of Public Law 97–466 (96 Stat.
			 2538).
				(3)Certain Federal land comprising
			 approximately 7,156 acres, as generally depicted on the map entitled
			 Dolly Sods Expansion Proposed Wilderness and dated March 11,
			 2008, which shall be added to and administered as part of the Dolly Sods
			 Wilderness designated by section 3(a)(13) of Public Law 93–622 (88 Stat.
			 2098).
				(4)Certain Federal land comprising
			 approximately 698 acres, as generally depicted on the map entitled Otter
			 Creek Expansion Proposed Wilderness and dated March 11, 2008, which
			 shall be added to and administered as part of the Otter Creek Wilderness
			 designated by section 3(a)(14) of Public Law 93–622 (88 Stat. 2098).
				(5)Certain Federal land comprising
			 approximately 6,792 acres, as generally depicted on the map entitled
			 Roaring Plains Proposed Wilderness and dated March 11, 2008,
			 which shall be known as the “Roaring Plains West Wilderness”.
				(6)Certain Federal land comprising
			 approximately 6,030 acres, as generally depicted on the map entitled
			 Spice Run Proposed Wilderness and dated March 11, 2008, which
			 shall be known as the Spice Run Wilderness.
				(b)Maps and legal
			 description
				(1)Filing and
			 availabilityAs soon as
			 practicable after the date of the enactment of this Act, the Secretary of
			 Agriculture, acting through the Chief of the Forest Service, shall file with
			 the Committee on Natural Resources of the House of Representatives and the
			 Committee on Energy and Natural Resources of the Senate a map and legal
			 description of each wilderness area designated or expanded by subsection (a).
			 The maps and legal descriptions shall be on file and available for public
			 inspection in the office of the Chief of the Forest Service and the office of
			 the Supervisor of the Monongahela National Forest.
				(2)Force and
			 effectThe maps and legal descriptions referred to in this
			 subsection shall have the same force and effect as if included in this Act,
			 except that the Secretary may correct errors in the maps and
			 descriptions.
				(c)AdministrationSubject to valid existing rights, the
			 Federal lands designated as wilderness by subsection (a) shall be administered
			 by the Secretary in accordance with the Wilderness Act (16 U.S.C. 1131 et
			 seq.). The Secretary may continue to authorize the competitive running event
			 permitted from 2003 through 2008 in the vicinity of the boundaries of the Dolly
			 Sods Wilderness addition designated by paragraph (3) of subsection (a) and the
			 Roaring Plains West Wilderness Area designated by paragraph (5) of such
			 subsection, in a manner compatible with the preservation of such areas as
			 wilderness.
			(d)Effective date
			 of wilderness actWith respect to the Federal lands designated as
			 wilderness by subsection (a), any reference in the Wilderness Act (16 U.S.C.
			 1131 et seq.) to the effective date of the Wilderness Act shall be deemed to be
			 a reference to the date of the enactment of this Act.
			(e)Fish and
			 wildlifeAs provided in section 4(d)(7) of the Wilderness Act (16
			 U.S.C. 1133(d)(7)), nothing in this section affects the jurisdiction or
			 responsibility of the State of West Virginia with respect to wildlife and
			 fish.
			3.Boundary
			 adjustment, Laurel Fork South Wilderness, Monongahela National Forest
			(a)Boundary
			 adjustmentThe boundary of
			 the Laurel Fork South Wilderness designated by section 1(3) of Public Law
			 97–466 (96 Stat. 2538) is modified to exclude two parcels of land, as generally
			 depicted on the map entitled Monongahela National Forest Laurel Fork
			 South Wilderness Boundary Modification and dated March 11, 2008, and
			 more particularly described according to the site-specific maps and legal
			 descriptions on file in the office of the Forest Supervisor, Monongahela
			 National Forest. The general map shall be on file and available for public
			 inspection in the Office of the Chief of the Forest Service.
			(b)ManagementFederally owned land delineated on the maps
			 referred to in subsection (a) as the Laurel Fork South Wilderness, as modified
			 by such subsection, shall continue to be administered by the Secretary of
			 Agriculture in accordance with the Wilderness Act
			 (16
			 U.S.C. 1131 et seq.).
			4.Monongahela
			 National Forest boundary confirmation
			(a)Boundary
			 adjustmentThe boundary of
			 the Monongahela National Forest is confirmed to include the tracts of land as
			 generally depicted on the map entitled Monongahela National Forest
			 Boundary Confirmation and dated March 13, 2008, and all Federal lands
			 under the jurisdiction of the Secretary of Agriculture, acting through the
			 Chief of the Forest Service, encompassed within such boundary shall be managed
			 under the laws and regulations pertaining to the National Forest System.
			(b)Land and water
			 conservation fundFor the
			 purposes of section 7 of the Land and Water Conservation Fund Act of 1965 (16
			 U.S.C. 460l–9), the boundaries of the Monongahela National
			 Forest, as confirmed by subsection (a), shall be considered to be the
			 boundaries of the Monongahela National Forest as of January 1, 1965.
			5.Enhanced Trail
			 Opportunities
			(a)Plan
				(1)In
			 generalThe Secretary of Agriculture, in consultation with
			 interested parties, shall develop a plan to provide for enhanced nonmotorized
			 recreation trail opportunities on lands not designated as wilderness within the
			 Monongahela National Forest.
				(2)Nonmotorized
			 recreation trail definedFor the purposes of this subsection, the
			 term nonmotorized recreation trail means a trail designed for
			 hiking, bicycling, and equestrian use.
				(b)ReportNot
			 later than two years after the date of the enactment of this Act, the Secretary
			 of Agriculture shall submit to Congress a report on the implementation of the
			 plan required under subsection (a), including the identification of priority
			 trails for development.
			(c)Consideration of
			 Conversion of Forest Roads to Recreational UsesIn considering
			 possible closure and decommissioning of a Forest Service road within the
			 Monongahela National Forest after the date of the enactment of this Act, the
			 Secretary of Agriculture, in accordance with applicable law, may consider
			 converting the road to nonmotorized uses to enhance recreational opportunities
			 within the Monongahela National Forest.
			
